                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 04, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

BRIAN MARK KOPATZ,                             §
                                               §
         Petitioner,                           §
VS.                                            § CIVIL ACTION NO. 2:20-CV-259
                                               §
BOBBY LUMPKIN,                                 §
                                               §
         Respondent.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court are Respondent’s motion for summary judgment (D.E.

27) and Petitioner’s motion for summary judgment. (D.E. 30). On April 16, 2021,

United States Magistrate Judge Jason B. Libby issued a Memorandum and

Recommendation (M&R, D.E. 35), recommending that Respondent’s motion be granted,

Petitioner’s motion be denied, Petitioner’s action be dismissed as barred by the statute of

limitations, and a certificate of appealability be denied.

       Petitioner timely filed his objections (D.E. 39) on April 28, 2021. Petitioner’s

objections state bare allegations that Respondent or his representatives have lied. He

attaches three pages of exhibits pertaining to the calculation of his sentence, which fail to

address the limitations bar that is dispositive of his case. The Court OVERRULES the

objections.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

1/2
de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation     to   which   objections   were      specifically   directed,   the   Court

OVERRULES Petitioner’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Respondent’s motion for summary

judgment (D.E. 27) is GRANTED, Petitioner’s motion for summary judgment (D.E. 30)

is DENIED, this action is DISMISSED WITH PREJUDICE as barred by limitations,

and the Court DENIES a certificate of appealability.

      ORDERED this 4th day of May, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
